Citation Nr: 1539340	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-49 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial disability rating for migraine headaches prior to December 8, 2011, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to January 2008.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file has since been transferred to the RO in Roanoke, Virginia.  

During the pendency of the appeal, an April 2015 RO decision granted an increased 30 percent disability rating for migraine headaches, effective December 8, 2011.  However, as this does not represent a complete grant of benefits, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected migraine headaches have been productive of characteristic prostrating attacks occurring on average of once a month or more, but they have not been productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no higher, for migraine headaches, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's appeal arises from her disagreement with the initial disability rating assigned for her service-connected migraine headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such evidence with the claims file.  

The Veteran was afforded a predischarge examination in November 2007 and a VA examination in December 2011.  The examinations of record are adequate to adjudicate the Veteran's claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, although the August 2015 Informal Hearing Presentation (IHP) states that the Veteran's migraine headaches are more severe than currently evaluated, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected migraine headache disability since she was last examined in December 2011.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor her representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Migraine Headaches

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has considered the staged rating periods assigned by the RO; moreover, no additional staged rating periods are warranted.  

The Veteran's migraine headache disability is currently rated as noncompensable from January 28, 2008 and as 30 percent disabling from December 8, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2015), which addresses migraine headaches.  

DC 8100 provides for a 10 percent disability rating for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; a noncompensable disability rating is warranted for less frequent attacks.  Id.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System.  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

As discussed below, the Board finds that an initial disability rating of 30 percent, but no higher, is warranted for the Veteran's migraine headaches for the entire period on appeal.  

The Veteran was afforded a predischarge examination in November 2007.  At that time, she reported a history of migraine headaches since 2005 with headaches on an average of one time per day with additional symptoms of severe nausea, light sensitivity, ringing, and throbbing as often as two times per month which required her to stay in bed and avoid activities for up to two days at a time.  Her condition was treated with medication including Imitrex and Phenergan.  In a subsequent addendum opinion, the VA physician diagnosed the Veteran with migraine headaches.  

In her March 2009 notice of disagreement (NOD), the Veteran reported that she experienced one to four migraine headaches per month, lasting one to three days in duration.  

Private treatment records from April 2009 document that the Veteran's migraine headaches usually occurred once per month and that they were stable and controlled with medication including Zomig and Phenergan.  

The Veteran's December 2009 VA Form 9 substantive appeal reported that she experienced migraine headaches once a month to every other month which lasted from hours to three or four days and were treated with Imitrex and Phenergan.  She stated that the headaches required her to stay in bed, and that she did not always report to the doctor because she already had the medication to treat her condition.  She further stated that she had been employed since September 2009 and that her migraine headaches had already required her to miss one day of work.  

The Veteran was most recently afforded a VA examination in December 2011.  At that time, she reported migraine headaches which occurred six times per month on average for eight hours in duration.  She stated the migraines caused nausea, dizziness, and caused her to stay in bed and avoid any activity.  The Veteran's condition was treated with prescription Imitrex.  

VA treatment records document an additional complaint of headaches in March 2015, including a notation regarding the Veteran's former migraines which were unresponsive to Tylenol; however, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected migraine headache disability since she was last examined in December 2011.  38 C.F.R. § 3.327(a); see also Palczewski, 21 Vet. App. at 182.  To the extent that the Veteran's August 2015 IHP states that her migraine headaches are more severe than currently evaluated; the Board notes that the August 2015 IHP also asserts that the Veteran's contention was that the severity of her migraine headaches had been at the same level since her discharge from active service.  

After a review of the evidence of record, including as discussed above, the Board resolves any reasonable doubt in favor of the Veteran and finds that her service-connected migraine headaches warrant a 30 percent disability rating, but no higher, for the entire period on appeal.  

The Veteran is competent to report her observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, at the November 2007 predischarge examination, the Veteran reported that her migraine headaches occurred as often as two times per month and required her to stay in bed and avoid activities for up to two days at a time.  Her subsequent lay statements, including within her substantive appeal and at the December 2011 VA examination, also consistently reported headaches of at least once per month which required her to stay in bed.  

However, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for the entire period on appeal because the Veteran's headache disability is not more closely approximated by the rating criteria for a 50 percent disability rating.  As noted above, DC 8100 does not require the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce, 18 Vet. App. 440.  Significantly, however, at no time during the entire period on appeal have the Veteran's migraine headaches either produced or been capable of producing severe economic inadaptability, as she has generally displayed the ability maintain employment, with only a minimal amount of work time lost due to her migraine headaches.  Thus, the Veteran has not met all of the required criteria for an increased 50 percent rating.  See Melson, 1 Vet. App. 334.  

The Board has also considered whether an increased or additional disability rating is warranted under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08 (2015), but finds that the Veteran has not been diagnosed with any of the alternate conditions listed therein.  Moreover, the symptomatology of his headache disability is specifically contemplated within the rating criteria of DC 8100; therefore, a rating under DCs 8103-08 is not warranted.  

In conclusion, after resolving any reasonable doubt in favor of the Veteran, the preponderance of the evidence of record weighs in favor of an increased 30 percent initial disability rating, but no higher, for the entire period on appeal, and to that extent only, the claim is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular & TDIU Consideration  

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's migraine headaches.  Moreover, a higher evaluation of 50 percent is provided under DC 8100 for such manifestations of the service-connected disability at issue that are also productive of severe economic inadaptability.  As discussed above, the required manifestation of severe economic inadaptability is not present in this case.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claim.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence as discussed above does not reflect that the Veteran's service-connected migraine headaches preclude her from securing or following a substantially gainful occupation.  Thus, a TDIU claim is not raised in the context of the Veteran's appeal.  


ORDER

An initial disability rating of 30 percent, but no higher, for migraine headaches is granted for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


